66 N.Y.2d 786 (1985)
Equine Practitioners Association, Inc., Appellant,
v.
New York State Racing and Wagering Board, Respondent.
Court of Appeals of the State of New York.
Submitted October 8, 1985.
Decided November 12, 1985.
Joseph A. Faraldo and Esther Chyzyk Bernheim for appellant.
Robert Abrams, Attorney-General (Arnold D. Fleischer and Robert Hermann of counsel), for respondent.
Chief Judge WACHTLER and Judges JASEN, MEYER, KAYE and TITONE concur; Judges SIMONS and ALEXANDER taking no part.
*789MEMORANDUM.
The order of the Appellate Division should be modified, without costs, in accordance with the memorandum herein, and, as so modified, affirmed.
We reject plaintiff's challenge to the rules promulgated by defendant which govern the substances which may be administered to a horse within various time periods preceding a race. We agree with the Appellate Division, for the reasons stated in the opinion of Justice Sidney Asch (105 AD2d 215), that these rules are rationally related to, and authorized by, the statutory provisions they implement, and thus we affirm the declaration as to their validity. We do not reach plaintiff's challenge to those rules which authorize warrantless searches of all licensees anywhere on racetrack premises. In view of the concession by defendant that these rules do not apply to licensed veterinarians, who are exempt from the proscriptions which such searches are intended to enforce, plaintiff lacks standing to challenge, on the merits, the rules authorizing warrantless searches. Accordingly, we modify the order of the Appellate Division by deleting the declaration insofar as it relates to the rules as to warrantless searches.
Order modified, without costs, in accordance with the memorandum herein and, as so modified, affirmed.